 





Exhibit 10.1

 

Executive Restricted Stock Unit Agreement

Under Share-Matching Program

 

NEITHER THE SECURITIES NOR THE SECURITIES ISSUABLE PURSUANT TO THIS AGREEMENT
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE SATISFACTORY TO THE COMPANY.

 

THE SECURITIES (AND THE SECURITIES ISSUABLE PURSUANT TO THIS AGREEMENT) ARE HELD
BY AN AFFILIATE OF THE COMPANY AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL SATISFACTORY TO IT THAT THE SECURITIES MAY BE SOLD PURSUANT TO RULE
144 OR ANOTHER AVAILABLE EXEMPTION UNDER SUCH ACT AND THE RULES AND REGULATIONS
THEREUNDER.

 

To: Daniel E. Case (referred to herein as “you”)

 

1347 Property Insurance Holdings, Inc. (the “Company”) is pleased to confirm
that you have been granted a Restricted Stock Unit (“RSU”) Award (this “Award”),
effective June 15, 2018 (the “Award Date”). This Award is subject to the terms
of this Executive Restricted Stock Unit Agreement Under Share-Matching Program
(this “Agreement”).

 

1. Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to John S. Hill, Vice President, Chief
Financial Officer and Secretary, within 30 days after the Award Date. By signing
this Agreement, you acknowledge and agree that this Award does not confer any
legal or equitable right (other than those rights constituting the Award itself)
against the Company or any subsidiary directly or indirectly, or give rise to
any cause of action at law or in equity against the Company. This Award was
granted pursuant to the inducement grant exception under Nasdaq Listing Rule
5635(c)(4), and not pursuant to the Company’s 2018 Equity Incentive Plan or any
other equity incentive plan of the Company, as an inducement that was material
to the Participant entering into employment with the Company. By your acceptance
of this Agreement, you agree to be bound by all of the terms of this Agreement.

 

 

 

 



2. Grant of Restricted Stock Units. Subject to the restrictions, limitations,
terms and conditions specified in this Agreement, the Company hereby grants you
as of the Award Date 136,054 RSUs. Each RSU represents the contingent right to
receive one Common Share upon vesting of the RSU. These RSUs will remain
restricted until the applicable vesting date set forth below (each, a “Vesting
Date”). Prior to the Vesting Dates, the RSUs are not transferable by you by
means of sale, assignment, exchange, pledge, or otherwise, and the
transferability of the Common Shares issuable upon vesting of the RSUs are
subject to securities law restrictions. On each of the below-stated Vesting
Dates on which you continue to be employed by the Company, you will vest in the
below-stated percentage of the total number of RSUs awarded in this Agreement,
until you are 100% vested, provided that you maintain ownership of the Common
Shares purchased under the Company’s share-matching program through the full
five-year vesting period:

 

Vesting Date   Vested Percentage of RSUs Awarded First Anniversary of the Award
Date   20% Second Anniversary of the Award Date   20% Third Anniversary of the
Award Date   20% Fourth Anniversary of the Award Date   20% Fifth Anniversary of
the Award Date   20%

 

3. Dividend Equivalents. Dividend equivalents, if any, payable on the vested
RSUs will be accrued on your behalf for the period between the Vesting Date and
the date you are delivered Common Shares.  Any such dividends shall be paid to
you, without interest, on the date Common Shares are actually delivered to you
under the terms of this Agreement.     4. Death or Disability. In the event that
you cease active employment with the Company because of your death or Disability
prior to one or more Vesting Dates, all unvested RSUs will vest as of the date
of death or the date you are determined to be experiencing a Disability.     5.
Distribution of Shares Upon Vesting.  Common Shares will be delivered to you or,
in the event of your death, your beneficiary, during the 30-day period following
the date the corresponding RSUs vest, except as otherwise provided in this
Agreement.     6. Termination Other than as a Result of Death or Disability. If
your employment is terminated by the Company or by you for any reason other than
death or Disability, then all unvested RSUs are forfeited on the date of
termination.  The Board of Directors of the Company may, in its discretion,
accelerate vesting in the event of your early retirement, provided that you
maintain ownership of the Common Shares purchased under the Company’s
share-matching program through the full five-year vesting period.     7.
Clawback. The RSUs and any cash payment or Common Shares delivered pursuant to
this Agreement are subject to forfeiture, recovery by the Company or any
clawback or recoupment policy which the Company, by action of its Board of
Directors, may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.     8. Adjustments. If the number
of outstanding Common Shares is changed as a result of a stock split or the like
without additional consideration to the Company, the number of RSUs subject to
this Award shall be adjusted to correspond to the change in the outstanding
Common Shares.     9. Rights as a Stockholder. By accepting this Award, you
shall have no rights as a stockholder of the Company in respect of the RSUs,
including the right to vote until and unless the RSUs have vested and ownership
of Common Shares issuable upon vesting of the RSUs has been transferred to you.

 

-2-

 



 

10. Public Offer Waiver. By voluntarily accepting this Award, you acknowledge
and understand that your rights under this Agreement are offered to you strictly
as an employee of the Company and that this Award of RSUs is not an offer of
securities made to the general public.     11. Restricted Securities.  You
understand that the RSUs and the Common Shares issuable upon vesting of the RSUs
have not been registered under the Securities Act or any applicable state
securities laws and are being issued to you in reliance upon exemption from such
registration under the Securities Act as well as under applicable state
securities laws.  By accepting this Award, you confirm that you have been
informed that the RSUs and the Common Shares issuable upon vesting of the RSUs
are restricted securities under the Securities Act and under applicable state
securities laws and may not be resold or transferred unless they are first
registered under the federal securities laws and registered or qualified under
applicable state securities laws, unless an exemption from such registration or
qualification is available.  Accordingly, you acknowledge that you are aware
that exemptions under the Securities Act or applicable state securities law may
not be available to permit the resale of the Common Shares issuable upon vesting
of the RSUs and that you are prepared to hold the Common Shares issuable upon
vesting of the RSUs for an indefinite period.  The certificates representing the
Common Shares issuable upon vesting of the RSUs shall bear such restrictive
legends as are required or deemed advisable under the provisions of all
applicable laws.     12. Interpretations. Any dispute, disagreement or question
that arises under, or as a result of, or in any way relates to the
interpretation, construction or application of the terms of this Agreement will
be determined and resolved by the Compensation and Management Resources
Committee of the Board of Directors of the Company (the “Committee”) or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.    
13. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, you acknowledge and understand that this Award shall not
form part of any contract of employment between you and the Company. Nothing in
the Agreement confers on you any right to continue in the employ of the Company
or in any way affects the Company’s right to terminate your employment without
prior notice at any time or for any reason. You further acknowledge that this
Award is for future services to the Company and is not under any circumstances
to be considered compensation for past services.     14. Nature of Grant.  In
accepting the grant, you acknowledge, understand, and agree that: (a) the RSUs
are extraordinary items and are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, pension or welfare or retirement benefits or similar payments; (b) in
no event should the RSUs be considered as compensation for, or relating in any
way to, past services for the Company, nor are the RSUs or the underlying Common
Shares intended to replace any pension rights or compensation; (c) the future
value of the underlying Common Shares is unknown and cannot be predicted with
certainty; and (d) the Company is not providing any tax, legal or financial
advice.       15. Miscellaneous.

 

  a. Modification. By accepting this Award, you agree that the granting of the
Award is at the discretion of the Committee and that acceptance of this Award is
no guarantee that future Awards will be granted to you. The Award of these RSUs
is documented by the records of the Committee or its delegate which shall be the
final determinant of the number of Common Shares granted and the conditions of
this Agreement. The Committee may amend or modify this Award in any manner as
permitted by law, provided that no such amendment or modification shall impair
your rights under this Agreement without your consent. Notwithstanding anything
in this Agreement to the contrary, this Award may be amended by the Company
without your consent, including but not limited to modifications to any of the
rights granted to you under this Agreement, at such time and in such manner as
the Company may consider necessary or desirable to reflect changes in law,
including, but not limited to, exchange listing requirements.

 

-3-

 

 



  b. Governing Law. All matters arising under this Agreement, including matters
of validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.         c. Successors and Assigns. Except as otherwise provided
herein, this Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.         d. Severability. Whenever feasible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.         e. Impact Upon Termination of Employment. By
voluntarily acknowledging and accepting this Award, you agree that no benefits
accruing under this Agreement will be reflected in any severance or indemnity
payments that the Company may make or be required to make to you in the future,
regardless of the jurisdiction in which you may be located.

 

16. Securities Laws.  By accepting this Award, you acknowledge and confirm that:
(a) you have the knowledge and experience in financial and business matters
necessary to exercise, and that you are capable of evaluating the merits and
risks relating to the RSUs and the Common Shares issuable upon vesting of the
RSUs; and (b) that you are acquiring the RSUs and the Common Shares issuable
upon vesting of the RSUs for your own account and not with any view towards a
distribution of the Common Shares issuable upon vesting of the RSUs. The
issuance of the Common Shares issuable upon vesting of the RSUs shall be subject
to you making or entering into such written representations, warranties and
agreements as any officer of the Company may reasonably request in order to
comply with applicable securities laws and government regulations.     17.
Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the RSUs and on any Common Shares acquired under this
Award, to the extent the Company determines it is necessary or advisable in
order to comply with applicable law or facilitate this Award, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.       18. Taxes.  You acknowledge that (a) the
ultimate liability for any and all taxes payable with respect to your benefits
under this Award, including but not limited to federal and state income and
employment taxes (collectively, “Tax-Related Items”) are your responsibility and
may exceed the amount actually withheld by the Company and (b) the Company (i)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including, but not
limited to, the grant, vesting and/or conversion of the RSUs and issuance of
Common Shares; (ii) does not commit and is under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items; (iii) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction if you have become subject
to tax in more than one jurisdiction between the Award Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Common Shares to you
if you fail to comply with your obligations in connection with the Tax-Related
Items as provided in this Section.  You agree to pay any such Tax-Related items
in cash unless otherwise agreed by the Company.

 

-4-

 



 

19. Section 409A Provisions. The payment of Common Shares under the Award is
intended to be exempt from the application of Section 409A of the Code by reason
of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4).  Notwithstanding anything in this Agreement to the contrary, to
the extent that any amount or benefit hereunder that constitutes nonqualified
deferred compensation under Section 409A of the Code and applicable guidance
thereunder is otherwise payable or distributable to you under this Agreement
solely by reason of the occurrence of a termination of employment following a
Change of Control or due to your Disability, such amount or benefit will not be
payable or distributable to you by reason of such circumstance unless the
Committee determines in good faith that (i) the termination of employment
following a Change in Control constitutes a “separation from service” or the
Disability is a “disability”, as the case may be, under Section 409A(a)(2)(A) of
the Code and applicable final regulations, or (ii) the payment or distribution
of such amount or benefit would be exempt from the application of Section 409A
by reason of the short-term deferral exemption or otherwise.   In no event shall
the Company have any responsibility for tax consequences to you (or your
beneficiary) resulting from the terms or operation of this Award Agreement.  Any
payment or distribution that constitutes nonqualified deferred compensation
subject to Section 409A and that becomes payable to you while you are a
specified employee as defined in Section 409A(a)(2)(B) of the Code on account of
separation from service instead shall be made on the earlier of the date that is
six months and one day after the date of such separation from service and your
death.     20. Data Privacy.  In order to administer this Award, the Company may
process personal data about you.  Such data includes, but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information and any other information that
might be deemed appropriate by the Company to facilitate the administration of
this Award.  By signing this Agreement, you give explicit consent to the Company
to process any such personal data.  You also give explicit consent to the
Company to transfer any such personal data outside the country in which you work
or are employed, including, if you are not a U.S. resident, to the United
States, to transferees that shall include the Company and other persons who are
designated by the Company to administer this Award.

 

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

 

/s/ Daniel E. Case     Employee           June 15, 2018     Date    

 

The signed Agreement must be returned to John S. Hill, Vice President, Chief
Financial Officer AND SECRETARY, within 30 days OF the AWARD Date.

 

-5-

 

 

 

